Title: To George Washington from William Pearce, 20 January 1797
From: Pearce, William
To: Washington, George


                        
                            
                        
                        1797 January 20thDr. Mansion house for the work of 8 hands Amt  ⅌ Week48 daysCr. By hauling Hay & Straw for Horses &
                            Cattle4" Hauling Timber for the Carpenters2" going to Mill 2 days & Hauling Wood to burn Shells 1 d.3" Hauling Wood 8 days cuting of Wood 12 days20" Hauling Salt from Alexria1" Heaping of Manure18" Picking potatoes of frost bitt ones2" Repairing of Mill Dam3" Killing of 3 Cows some Bull 2 days & carrying Lime into Coopers Shop 348Dr.Ditchers for the Work of 4 hands Amt. ⅌ Week24 daysCr. By repairing the Mill dam & Stoping Leakes in the Race12cuting wood to burn Shells2cuting on new Road9Seting & Burning a Small Lime kell 124
                        
                        
                        
                        
                        
                        Stock 1 Stud 7 Horses 1 Colt 6 Jacks 9 Working Mules 17 do not broke 10 Jeanets
                            16 Cattle & 8 Sheep decrease 1 Cow killed
                        Increase 4 Sheep from Union & Dogrun farms
                        Corn sent to Mill—8 Bushels. John Neale 2 Bushels Meal & James Anderson
                            2 Bushels Potatoes & one  & 2 Bushels Salt
                        
                        Dr. Mudy hole for the Work of 14 hands Amt ⅌ Week84
                            daysCr. By hauling wheat to Mill4" Hauling Meat from Bogus Mill 1 day Manure  & Wood 12" cleaning of wheat17" Grubing on the road 40, Mauling on do 545" Thrashing Tailings of Wheat, & Shelling Corn  a bad day13Sick Molly 384
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 7 Horses, 4 Mules 36 H. Cattle, & one Young Calf & 49
                            Sheep Increased 1 Calf
                        Corn sent to Mill 8 1/2 Bushels Wheat to do 130 1/2 Bushels Corn fed to Stock 2
                            1/2 Bushels
                        
                        daysDr. Union Farm for the work of 23 hands Amt ⅌ Week138Cr.By fencing 15 days Hewing of Rails 7 days22"cuting & mauling Rails 15 days & cuting of Wood 8 days23"Picking up of Corn stalks 10 days, geting posts  3, and Hewing do 417"Hauling of Corn Stalks into the Cow Yard6"Hauling of Rails, & wood 8 days8"Thrashing & cleaning of Rye14"Grubing in the field intended for Corn16"Rachel Grubing on new Road6Sick Siss 5 days Edy 6, Moses 3 Sam 4 Flora 6 & Patt 2 26138
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 16 Horses, 6 Mules, 69 Horned Cattle, 14 Year Olds, & 3 Calves
                            121 Sheep, Decrease by Death, the old grey horse, 2 of the Cows that were fattening,
                            & 4 Wedders sent to the Mansion house
                        Corn sent to Mill20 BushelsCorn fed to Stock10 Bushels
                        
                        daysDr. River Farm for the work of 27 hands Amt ⅌ Week162Cr. By hauling Rails 6, & wood 3 days9"" Loading Carts & hauling Corn stalks 6 days hauling Corn to Mill 1 d.7"" Cuting & Mauling Rails 16 & diging Sheep Troughs 4 days20"Old Matt cuting wood 5 days Cleaning flax 12 days17"Grubing 44 days, & Mending Shoes (waiting upon  it) 2 days46"Attending to Stock18"Shelling Corn When Snow & raining22Sick Bridgey 6 days Betty 6, Judey 4, Este 3 & Old Ben 4 23162
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 10 Horses, 1 Colt 11 Mules, 84 Horned Cattle, 2 Calves, increase 2 Cattle
                            206 Sheep 1 Lamb Increase one Lamb
                        Corn sent to Mill 20 1/2 BushesCorn to Mansion 30 dodo fed to Stock 17 1/2
                        Dr. Dogue run for the work of 16 hands Amt ⅌ Week96 daysCr. By fencing 18 days, & cleaning round fences  32 days50"Cuting, & Mauling Rails22"Carting Rails & wood6"Spreading Manure3"Sawing Timber for broad Rails2Sick, Dick 3 days, Sall 6 days Ben 2, & Betty 2 days1396
                        
                        Stock 5 Horses, 1 Colt & 8 Mules, & 70 Horned Cattle &
                            one Calf—138 Sheep Decreased of Sheep 5, of which 4 sent to Mansion to fatt & one
                            Old Ewe died
                        Corn sent to Mill 12 BushelsCorn fed to Stock 10 do3 Wild Hogs Catched
                        Dr. Carpenters an Brick Layers for the Work of Nine men for two Weeks amt108Cr. By Jointing of plank & fixing a plow in the Coopers Shop a Distilery }9Dys"Getting of Timber for the Shop Use & repairing of Dogue run stalles27"Rounding out Cart Wheel Tellows in Bad Weather12"Dressing of shingles at River Farm in bad weather3"Halling of Timber with the Waggon to the Shop1"Sawing of scantling for carts &c. &c.8"Isack & Joe in Shop making one Cart for Union  Farm repairing two more Do Repairing Cart
  Wheels Making 4 Spade Handles }20Sickness Isack 4 Days  484Brick LayersBy Tom Davis & Mueles digging of Brick dust20" Ditto Rounding of Tellows in the time of bad weather
                                    424108 Dys
                        
                        
                        
                        
                        
                        
                        
                        
                        Mill Grist Dr.CornWheatContra Cr.MealTo Dogue run Farm12By Muddy hole Farm2" River Farm20" Dogue run Farm12" Mansion House8" River Farm132" Muddy Hole2" Mansion House193/4" Toll this Week3" James Anderson 1 Bushel Meal1By Muddy Hole For       130
                                1/2Ditto fine flower 50 Lib47130" John Violet1" Joseph Cash 1/2 Cooper & Miller 1
                                    1/4 Fed of Corn to Hogs 2 1/2 Bushels
                        
                        
                            
                            
                            
                        
                        Dr. Coopers for the work of one Man & boy Amt ⅌ Week12 DaysCr. By Making Flower Barrels & hooping the Worm Tub12Dr.Miller Ben Cr. By working with Mansion house hands6 DaysDr. spinners & Knitters for the work of 15 Womeen Amt ⅌ week90Cr. By Betsy Davis spinning 5 Lib of Tow Yarn6" Dalsy    Do      4 Lib Spinning on the
  Little Wheel6" Anne     Do      4 Lib of Ditto6" Alsy     Do      4 Lib of Ditto6" Delia    Do      4 Lib of Do6" Carolina Do      3 Lib of Do4" Delphia  Do      1/3 Lib of Do6" Matilda  Do      6 Lib of Do Spining of the
  Big Wheel6" Judit    Do      4 Lib of stocking Yarn6" Kitty    Do      2 Lib of sewing thread6
" Charlote Knitting 2 pair of stockings6" Lucy     Do       1 pair of Do6" Sall nolling6Sickness Lame Ally 6 Days Doll 6 Days Carolin 214Lame Peter Knitting 2 pr Stockings 6 days90 DaysDr.Gardner for the Work of 3 men Amt ⅌ Week18Cr. By Grubing up Honey Suckle & planting12" Carrying Dung into the garden3" Lost by snow
                                    318
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        By Grubing up Honey Suckle & planting Harkles 4 Days
                             Siras 4 Days Frank 2 days
                        
                        
                    